Order reversed, with ten dollars costs and disbursements; default opened and judgment vacated, on the condition that the defendant file a stipulation agreeing to take the testimony of the plaintiff, if desired, before Charles O. Pratt, Esq., counselor at law, who is hereby appointed a referee for such purpose, and pays said ten dollars costs and disbursements, and thirty dollars trial fees and disbursements of the Trial Term. If such stipulation *914is not filed, and said costs paid, order unanimously affirmed, with ten dollars costs and disbursements. All concurred.